J-A26021-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    CHAD BATTERMAN                             :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                v.                             :
                                               :
    SILVIA SANTO                               :
                                               :
                       Appellee                :       No. 739 EDA 2022

                  Appeal from the Order Entered March 9, 2022
              In the Court of Common Pleas of Montgomery County
                       Civil Division at No(s): 2019-06877


BEFORE:       BOWES, J., KING, J., and PELLEGRINI, J.*

MEMORANDUM PER CURIAM:                              FILED DECEMBER 28, 2022

        Appellant, Chad Batterman (“Father”), appeals from the order entered

in the Montgomery County Court of Common Pleas on March 9, 2022, which

granted in part Father’s petition to modify custody in part and denied all other

relief, and which found Father in contempt of the court’s prior custody orders.

We affirm.

        The trial court set forth the factual and procedural history of this case

as follows:

           The instant appeal marks the continuation of a highly
           litigated custody case. The majority of the litigation has
           resulted from “emergency” and contempt petitions filed by
           Father (who has filed over 85 petitions since the case was
           transferred from Philadelphia in April, 2019).

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A26021-22


       On July 16, 2021, after a five-day custody trial spanning
       several months, the [trial court] issued a detailed and
       expansive custody order (the “July 16, 2021 Order”)
       granting Mother sole legal custody and primary physical
       custody of the minor children C.B.[, born October 2015,]
       and D.B.[, born October 2017,] (hereinafter the “Children”)
       subject to Father’s periods of partial custody.

       On October 27, 2021, after another protracted hearing, the
       [trial court] granted Mother seven make-up days (chosen
       pursuant to a set regimen) (the “October 27, 2021 Order”)
       because of Father’s withholding of the Children contrary to
       the July 16, 2021 Order and without Mother’s consent.

       Over the next five months, Father filed the following
       petitions requesting various relief, some of which
       “amended” previously filed petitions:

          •   11/04/21 Emergency Petition to Revise the Holiday
              Schedule in the July 16, 2021 Order (Seq. #336);

          •   12/21/21 Amended Emergency Petition for Civil
              Contempt for Disobedience of the July 16, 2021
              and October 27, 2021 Orders (Seq. #365);

          •   12/28/21 Emergency Motion Requesting Full Time
              Enrollment of Parties’ Son in Pre-School (Seq.
              #376);

          •   01/10/22 Emergency Motion Requesting Mother Be
              Ordered to Allow Access to the Parties’ Children
              During Her Custodial Time for the Children to
              Attend Their Scheduled Extra Curricular Activities
              (Seq. #381);

          •   02/22/22 Emergency Motion Requesting Mother Be
              Ordered to Have the Parties’ Children Wear Face
              Masks in Compliance with the July 16, 2021 Order
              and Enforcement of the Order Mother is Willfully
              Disobeying (Seq. #397);

          •   02/25/22 Amended Motion Requesting Full Time
              Enrollment of Parties’ Son in Pre-School (Seq.
              #402);


                                   -2-
J-A26021-22


          •   02/25/22 Amended Motion to Revise the Holiday
              Schedule in the July 16, 2021 Order (Seq. #403);

          •   02/25/22 Amended Motion Requesting Mother Be
              Ordered to Allow Access to the Parties’ Children
              During Her Custodial Time for the Children to
              Attend Their Scheduled Extra Curricular Activities
              (Seq. #404); and

          •   03/01/22 Second Amended Petition for Civil
              Contempt for Disobedience of the July 16, 2021
              and October 27, 2021 Orders (Seq. #405).

       Each of Father’s petitions filed as “Emergency Petitions”
       were deemed not to be emergencies and were consolidated
       with previously scheduled petitions.

       On January 28, 2022, Mother filed an Emergency Petition
       for Special Relief, alleging that Father, without Mother’s
       consent or a court order, took the parties’ minor daughter
       to receive her first COVID vaccine and seeking an order
       stopping Father from taking their daughter to receive her
       second COVID vaccine. That same day, th[e trial c]ourt
       deemed that petition to not be an emergency but ordered
       that both parties “strictly comply with the July 16, 2021
       Custody Order” and reminding that “Mother has sole legal
       custody” and “makes final medical decisions regarding the
       children except in the case of an emergency—which this is
       not” (the “January 28, 2022 Order”).

       Notwithstanding the January 28, 2022 Order, on or about
       February 1, 2022, Father took his daughter to receive a
       second COVID vaccine shot without Mother’s consent. On
       February 22, 2022, Mother filed a Petition for Contempt,
       requesting th[e trial c]ourt find Father in contempt of the
       July 16, 202[1] Order and the January 28, 2022 Order for
       the vaccine issue as well as for filing additional frivolous
       petitions in contravention of several court orders.

       On March 2, 2022, the parties appeared for a hearing before
       th[e trial c]ourt to address all then-outstanding matters. On
       March 9, 2022, th[e trial c]ourt issued an order: (1) granting
       Father’s request for additional holiday time by extending his
       Hanukkah custodial period by one day, (2) finding Father in


                                   -3-
J-A26021-22


          contempt of the July 16, 2021 and January 28, 2022 Orders,
          (3) sanctioning Father with a purge-condition fine of $500
          payable to Montgomery County Child Advocacy Project
          (“MCAP”) or, if Father failed to pay the fine, 72 hours of
          incarceration, and (4) denying all other relief (“the March 9,
          2022 Order”).

          Father filed an Emergency Request for Stay of March 9,
          2022 Order, requesting, inter alia, that if the petition for
          stay was denied, he be assigned a payment plan for the
          $500 sanction. On March 21, 2022, th[e trial c]ourt deemed
          the petition to not be an emergency, but did permit Father
          to pay his sanction over the course of four months in
          monthly installments of $125.00 (the “March 21, 2022
          Order”).

(Trial Court Opinion, 5/24/22, at 1-4).

       Father filed a notice of appeal and concise statement of errors

complained of on appeal on March 22, 2022.1

       Father now raises the following issues for this Court’s review:

          Did the Trial Court error as a matter of law as outlined below
____________________________________________


1  On March 23, 2022, while Father’s appeal was pending before this Court, he
filed an application for supersedeas, which sought a stay of the trial court’s
orders, and he filed an application to proceed in forma pauperis. This Court
denied the application for supersedeas per curiam on March 23, 2022, and we
denied the application to proceed in forma pauperis on March 25, 2022.

On April 4, 2022, Father filed an application for reconsideration of the in forma
pauperis determination and for reconsideration of the denial of his application
for supersedeas. On April 28, 2022, this Court denied his applications for
reconsideration as they were not filed within the seven-day period during
which an appellant may seek reconsideration.

After that date, Father presented multiple applications for emergency relief
related to production of transcripts and other exhibits. Following this Court’s
denial of those motions, Father filed applications for reconsideration, which
were also denied.


                                           -4-
J-A26021-22


          in the arguments section.

(Father’s Brief at 1).

       For the ease of the reader, we reproduce those headings from the

argument section in which Father sets forth his questions presented.2

          1. The [trial court] erred as a matter of law by denying all
          but one request of [Father’s] Emergency Petition to Revise
          the Holiday Schedule (Seq. #336).

          2. The [trial court] erred as a matter of law by failing to find
          [Mother] in Contempt of the July 16, 2021 and October 27,
          2021 Orders (Seq. #365).

          3. The [trial court] erred as a matter of law by failing to find
          [Mother] in Contempt of the July 16, 2021 and October 27,
          2021 Orders (Seq. #405).

          4. The [trial court] erred as a matter of law by denying
          [Father’s] Emergency Petition Requesting Full Time
          Enrollment of Parties’ Son in Pre-School (Seq. #376).

          5. The [trial court] erred as a matter of law by denying
          [Father’s] Emergency Petition Requesting Mother Be
          Ordered to Allow Access to the Parties’ Children During Her
          Custodial Time for the Children to Attend Their Scheduled
          Extra Curricular Activities (Seq. #381).

          6. The [trial court] erred as a matter of law by denying
          [Father’s] Emergency Petition Requesting Mother Be
          Ordered to Have the Parties’ Children Wear Face Masks in
          Compliance with the July 16, 2021 Order and Enforcement
          of the Order Mother is Willfully Disobeying (Seq. #397).
____________________________________________


2 Father’s failure to list all issues in his statement of questions presented does
not comply with our Rules of Appellate Procedure, which require that “[t]he
statement of the questions involved must state concisely the issues to be
resolved, expressed in the terms and circumstances of the case but without
unnecessary detail. … No question will be considered unless it is stated in
the statement of questions involved or is fairly suggested thereby.” Pa.R.A.P.
2116(a).

                                           -5-
J-A26021-22



         7. The [trial court] erred as a matter of law by
         modifying/amending/altering and/or clarifying the July 16,
         2021 Custody Order without prior notice.

         8. The [trial court] erred as a matter of law by
         modifying/amending/altering and/or clarifying the July 16,
         2021 Custody Order at a Contempt hearing when there was
         no pending Petition to Modify Custody heard at the hearing.

         9. The [trial court] erred as a matter of law by hearing
         Mother’s Contempt Petition (seq. #401) at the March 2,
         2022 [hearing] without proper notice to Father.

         10. The [trial court] erred as a matter of law by hearing
         Mother’s Contempt Petition (seq. #401) at the March 2,
         2022 hearing without following protocols per Montgomery
         County Court of Common Pleas.

         11. The [trial court] erred as a matter of law by finding
         [Father] in contempt.

         12. The [trial court] erred as a matter of law by imposing
         monetary sanctions on Father.

         13. The [trial court] erred as a matter of law by imposing
         mandatory jail time if monetary sanctions were not paid.

         14. The [trial court] erred as a matter of law by not holding
         a hearing to review the reasonableness of the sanctions and
         Father’s ability to pay fine.

         15. The [trial court] erred as a matter of law by Ordering
         instant incarceration to follow of an individual with an
         inability to pay monetary sanctions.

(Father’s Brief at 2, 6, 14, 25, 29, 34, 45, 50, 55, 56, 57).

      Our well-settled scope and standard of review are as follows:

         In reviewing a custody order, our scope is of the broadest
         type and our standard is abuse of discretion. We must
         accept findings of the trial court that are supported by
         competent evidence of record, as our role does not include

                                     -6-
J-A26021-22


         making independent factual determinations. In addition,
         with regard to issues of credibility and weight of the
         evidence, we must defer to the presiding trial judge who
         viewed and assessed the witnesses first-hand. However, we
         are not bound by the trial court’s deductions or inferences
         from its factual findings. Ultimately, the test is whether the
         trial court’s conclusions are unreasonable as shown by the
         evidence of record. We may reject the conclusions of the
         trial court only if they involve an error of law, or are
         unreasonable in light of the sustainable findings of the trial
         court.

         With any child custody case, the paramount concern is the
         best interests of the child. This standard requires a case-
         by-case assessment of all the factors that may legitimately
         affect the physical, intellectual, moral and spiritual well-
         being of the child.

M.J.M. v. M.L.G., 63 A.3d 331, 334 (Pa.Super. 2013) (quoting J.R.M. v.

J.E.A., 33 A.3d 647, 650 (Pa.Super. 2011)).

      In addition, “[w]hen considering an appeal from an [o]rder holding a

party in contempt for failure to comply with a court [o]rder, our scope of

review is narrow: we will reverse only upon a showing the court abused its

discretion.”   Harcar v. Harcar, 982 A.2d 1230, 1234 (Pa.Super. 2009)

(quoting Hopkins v. Byes, 954 A.2d 654, 655-56 (Pa.Super. 2008)).

Additionally, we must consider that:

         Each court is the exclusive judge of contempts against its
         process. The contempt power is essential to the
         preservation of the court’s authority and prevents the
         administration of justice from failing into disrepute. When
         reviewing an appeal from a contempt order, the appellate
         court must place great reliance upon the discretion of the
         trial judge.

Habjan    v.   Habjan,   73   A.3d   630,    637   (Pa.Super.   2013)     (quoting


                                       -7-
J-A26021-22


Langendorfer v. Spearman, 797 A.2d 303, 307 (Pa.Super. 2002)).

     The general rule in proceedings for civil contempt is that “the burden of

proof rests with the complaining party to demonstrate, by a preponderance of

the evidence, that the defendant is in noncompliance with a court order.” Id.

(quoting Lachat v. Hinchcliffe, 769 A.2d 481, 488 (Pa.Super. 2001)).

        To sustain a finding of civil contempt, the complainant must
        prove certain distinct elements: (1) that the contemnor had
        notice of the specific order or decree which he is alleged to
        have disobeyed; (2) that the act constituting the
        contemnor’s violation was volitional; and (3) that the
        contemnor acted with wrongful intent.

Id. (quoting Stahl v. Redcay, 897 A.2d 478, 486 (Pa.Super. 2006), appeal

denied, 591 Pa. 704, 918 A.2d 747 (2007)).

     After finding a party in contempt for failure to comply with a custody

order, the party may be punished by one or more of the following:

        (i) Imprisonment for a period of not more than six months.

        (ii) A fine of not more than $500.

        (iii) Probation for a period of not more than six months.

        (iv) An order for nonrenewal, suspension or denial of
        operating privilege under section 4355 (relating to denial or
        suspension of licenses).

        (v) Counsel fees and costs.

23 Pa.C.S.A. § 5323(g)(1)(i)-(v). “The purpose of civil contempt is to compel

performance of lawful orders, and in some instances, to compensate the

complainant for the loss sustained.    When contempt is civil, a court must

impose conditions on the sentence so as to permit the contemnor to purge

                                      -8-
J-A26021-22


himself.” Gunther v. Bolus, 853 A.2d 1014, 1018 (Pa.Super. 2004), appeal

denied, 578 Pa. 709, 853 A.2d 362 (2004) (citations and internal quotation

marks omitted).

      After a thorough review of the certified record, the parties’ briefs, and

the relevant law, we conclude that the record supports the trial court’s

determination. See M.J.M., supra; Harcar, supra. Consequently, we affirm

the order denying Father’s petitions and finding Father in contempt for the

reasons stated in the opinion that the Honorable Henry S. Hilles, III, entered

on May 24, 2022.

      Specifically, Judge Hilles noted that he did not err in amending the

holiday schedule to balance holiday time between the parties.          The court

explained that its order granted Father an additional night during Hanukkah

but denied his other requests as they were made in bad faith. (See Trial Court

Opinion at 7). Further, Judge Hilles observed that the court did not err in

finding that Mother was not in contempt of the custody orders based on her

suggestion that she receive make-up custodial time during the Hanukkah

holiday because Mother had also suggested other make-up dates that did not

infringe on either party’s holiday custodial periods. (Id. at 9-10).

      Concerning Father’s claims that Mother was not enrolling the parties’

son in pre-school, Judge Hilles emphasized that Mother has sole legal custody

and her choice of pre-school was appropriate.         Further, Father did not

introduce any credible evidence that Mother was excluding him from extra-


                                     -9-
J-A26021-22


curricular activities, or that she failed to have Children masked in contradiction

of a court order. (Id. at 11).

      Judge Hilles noted that the July 16, 2021 custody order provides that

“Mother shall have sole legal custody of the Children,” and “[t]he ultimate

decision-making shall be up to Mother.” (Order, 7/16/21). Hence, the trial

court was not modifying the custody order when it reiterated in its March 9,

2022 order that Mother was sole legal custodian and had the “exclusive

authority to make all final decisions relating to medical, psychological,

therapeutic, dental and educational issues involving the children.”       (Order,

3/9/22). (See also Trial Court Opinion at 12-14).

      Judge Hilles explained that the court did not err when it heard all of

Father’s outstanding petitions at the scheduled proceeding. The court advised

the parties in advance that it intended to handle all then-pending petitions

during the March 2, 2022 hearing, and it gave the parties ample opportunity

to address each outstanding petition and admit exhibits into the record. (Id.

at 15-16).

      With respect to finding Father in contempt and issuing sanctions, Judge

Hilles explained that the trial court did not err in finding that Father was in

civil contempt of the court’s order when Father took his daughter for a second

COVID shot in direct contravention of the court’s July 16, 2021 and January

28, 2022 orders.     Given Father’s pattern of disobeying court orders and

ignoring warnings of possible contempt, the court did not err in imposing a


                                      - 10 -
J-A26021-22


sanction of 72 hours of incarceration with a purge condition of a $500 fine.

(Id. at 17-18). As to the foregoing points, we adopt Judge Hilles’ reasoning

as our own.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/28/2022




                                   - 11 -
 Circulated 12/13/2022
2019-06877-0502        12:28 Page
                   Opinion,  PM 1
2019-06877-0502 Opinion, Page 2
2019-06877-0502 Opinion, Page 3
2019-06877-0502 Opinion, Page 4
2019-06877-0502 Opinion, Page 5
2019-06877-0502 Opinion, Page 6
2019-06877-0502 Opinion, Page 7
2019-06877-0502 Opinion, Page 8
2019-06877-0502 Opinion, Page 9
2019-06877-0502 Opinion, Page 10
2019-06877-0502 Opinion, Page 11
2019-06877-0502 Opinion, Page 12
2019-06877-0502 Opinion, Page 13
2019-06877-0502 Opinion, Page 14
2019-06877-0502 Opinion, Page 15
2019-06877-0502 Opinion, Page 16
2019-06877-0502 Opinion, Page 17
2019-06877-0502 Opinion, Page 18
2019-06877-0502 Opinion, Page 19
2019-06877-0502 Opinion, Page 20